Citation Nr: 0602876	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  02-22 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for emphysema, 
including as secondary to tobacco use and nicotine 
dependence.

2.  Entitlement to service connection for asthma, including 
as secondary to tobacco use and nicotine dependence.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as secondary to tobacco 
use and nicotine dependence.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to June 1947 
and from January 1948 to August 1969. 

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the RO, 
which denied the benefits sought herein.

In April 2003, the veteran testified at hearing before the 
undersigned, which took place at the RO.  In January 2004, 
the Board remanded this case to the RO for further 
development of the evidence and other procedural action.



FINDINGS OF FACT

1.  The veteran's emphysema is shown to be a tobacco-related 
disability.

2.  The veteran's asthma is shown to be a tobacco-related 
disability.

3.  The veteran's COPD is shown to be a tobacco-related 
disability.



CONCLUSIONS OF LAW

1.  The claim of service connection for emphysema due to 
tobacco use in service is barred by law; the veteran's 
emphysema was not incurred in active duty service nor may it 
be presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1103, 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.300, 3.303, 3.307, 3.309 (2005).

2.  The claim of service connection for asthma due to tobacco 
use in service is barred by law; the veteran's emphysema was 
not incurred in active duty service nor may it be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1103, 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.300, 3.303, 3.307, 3.309 (2005).

3.  The claim of service connection for COPD due to tobacco 
use in service is barred by law; the veteran's emphysema was 
not incurred in active duty service nor may it be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1103, 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.300, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss in detail all of the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record but need not discuss each individual 
piece of evidence).  The Board's discussion focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or does not show, regarding the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Factual Background 

The service medical records show that in February 1959, acute 
bronchitis, the etiology of which was staphyloccus, was 
diagnosed.  In September 1960, the veteran had a cough with 
sputum, which began as an upper respiratory infection.  It 
was noted that the veteran smoked a pipe, but the lungs were 
found to be clear.  A June 1965 X-ray study of the chest to 
rule out bronchitis revealed no evidence of active disease.  
On the February 1969 retirement medical examination, the 
lungs and chest were found to be normal.  During the course 
of the examination, the veteran outlined his medical history 
but did not mention anything pertinent to the respiratory 
system.

On VA examination in May 1970, chest expansion was good and 
equal.  Resonance to percussion was normal.  The lungs were 
clear to auscultation.  

In April 1992, following a physical examination, acute 
bronchitis with pleuritic chest pain and hemoptysis were 
diagnosed.  In November 1992, significant generalized COPD 
was suspected.
In January 1999, VA diagnostic tests indicated severe 
obstructive lung disease.  Pulmonary function tests conducted 
in January 2002 revealed very severe obstruction.

In April 2002, the veteran filed a claim of service 
connection for tobacco dependency and emphysema.  He 
indicated that he began smoking at age 17, while in service.  
He tried to stop smoking three separate times, but he stated 
that "the damage was done."  

A June 2002 letter from Z.T. Buckalew, M.D., a private 
physician, reflects that he had treated the veteran since May 
1992 and that the veteran suffered from, in pertinent part, 
COPD and asthma that began in service.  

In a June 2002 written statement, the veteran asserted that 
he began smoking in 1945, prior to his June 1946 enlistment.  
He indicated his preferred brands of cigarettes and stated 
that he smoked three to four packs a day until 1975, when he 
switched to a pipe.  He further stated that he tried to quit 
smoking on several occasions in service but could not.  
Finally, he recounted that during his career in service, 
cigarettes cost only one dollar a carton and were provided 
free of charge with all C rations.

In his July 2002 notice of disagreement, the veteran stated 
that he began smoking in service and that and that he could 
not stop until 1988.  He said that he was 17 upon enlistment 
and that cigarettes were cheap and often free.  He further 
asserted that the service department did not stop anyone from 
smoking and that smoking was the only break one could get.

In a March 2003 statement, H.G. Wold, M.D., indicated that 
the veteran had radiographic evidence of changes consistent 
with COPD since at least 1998 and that it was "quite 
conceivable" that he had been exposed to "some toxic 
agents" in service that "may" have contributed to or 
produced his chronic lung disease. 

In a March 2003 report, Dr. Buckalew indicated that the 
veteran had emphysema since approximately January 1993.  Dr. 
Buckalew stated that the veteran smoked over three packs of 
cigarettes a day for 42 years.  The immediate cause of the 
veteran's emphysema, according to him, was tobacco use in 
service.

At his April 2003 hearing, the veteran testified that he 
began smoking before service but that he continued the habit 
in service while increasing his tobacco intake.  He recalled 
that he was a light smoker before service but began to smoke 
substantially more because cigarettes were available free of 
charge with C and K rations and in flight lunches.  
Furthermore, smoking was permitted during the work day.  He 
was never informed of the dangers of smoking.  He further 
indicated that when he told Dr. Wold that he had been exposed 
to Agent Orange in Vietnam, Dr. Wold indicated that there was 
a possible connection between such exposure and his pulmonary 
problems.  When questioned as to when his respiratory 
disabilities began to emerge, the veteran stated that 
emphysema was found in 1985 during treatment at England Air 
Force Base.  

On a March 2004 VA respiratory examination, pursuant to the 
Board's remand, the veteran reported that he had shortness of 
breath on separation from service, suggestive of COPD.  The 
veteran complained of productive coughs as well as shortness 
of breath on exertion.  He denied symptoms of asthma.  Upon 
examination of the veteran and a review of the record, 
summarized in the examination report, the examiner diagnosed 
COPD with shortness of breath on exertion.  The examiner did 
not believe that the veteran's COPD was in any way related to 
Agent Orange exposure.  Rather, he opined that the most 
likely cause of the veteran's COPD was smoking and that it 
was likely that symptoms of COPD were present before 
discharge.  The medical examination and opinion are thorough 
and detailed.

Discussion

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in line of duty, or from aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As relevant to this claim, on July 22, 1998, the Internal 
Revenue Service Restructuring and Reform Act was enacted.  
That law added 38 U.S.C.A. § 1103, which prohibits service 
connection for disability or death on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during a veteran's active service.  By its 
terms, 38 U.S.C.A. § 1103 is applicable only to claims filed 
after June 9, 1998.  See also 38 C.F.R. § 3.300.  

The veteran asserts and the bulk of the medical evidence 
confirms that his respiratory conditions, characterized at 
various times as emphysema, asthma, and/or COPD, are tobacco 
related.  Indeed, the only opinion to the contrary is that of 
Dr. Wold, suggesting some possible nexus between the 
veteran's current respiratory problems and exposure to toxins 
in service.  This opinion is discussed in further detail 
below.  In any event, to the extent that service connection 
for emphysema, asthma, and COPD is sought on the basis of 
tobacco use in service, service connection must be denied.  
Because the veteran's tobacco-related claim was filed in 
April 2002, service connection for emphysema, asthma, and 
COPD on the basis of tobacco use in service is precluded as a 
matter of law.  38 C.F.R. § 3.300; 38 U.S.C.A. § 1103; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

As stated above, the March 2004 VA examiner and Dr. Buckalew 
have opined that the veteran's respiratory disorders are 
related to tobacco use in service.  Specifically, Dr. 
Buckalew related emphysema to tobacco use in service, and the 
VA examiner related COPD to tobacco use in service.  
Regarding asthma, in June 2002, Dr. Buckalew asserted that 
COPD and asthma were related to service.  In March 2003, he 
indicated that the veteran's emphysema was related to tobacco 
use in service.  In the aggregate, Dr. Buckalew's comments 
suggest that all of the veteran's respiratory conditions are 
related to smoking in service, as the only rationale he 
provided for a relationship to service was the use of tobacco 
products therein.  

In contrast. Dr. Wold suggested that it was quite conceivable 
that the veteran was exposed to some toxic agents during his 
time in the military service that "may" have contributed or 
produced his chronic lung disease.  The record contains no 
affirmative evidence regarding exposure to toxic substances.  
Exposure to Agent Orange is conceded for any Vietnam service.  
Dr. Wold's opinion does not refer to Agent Orange or any 
other toxin specifically and does not point to a link between 
any of the veteran's claimed disabilities and Agent Orange or 
other toxic substance.  In any event, the VA examiner in 
March 2004 concluded from review o the evidence that he did 
not believe the veteran's pulmonary disease was related to 
herbicide exposure in view of the veteran's smoking history.  

Regardless, the Board cannot grant service connection for any 
of the veteran's claimed respiratory disorders based on Dr. 
Wold's opinion.  Medical opinions that are unsubstantiated, 
speculative, general, lacking in detail, or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (noting that the physician's statement that the 
veteran "may" have been showing symptoms, also implied that 
he "may not have" been showing symptoms, was too 
speculative without obtaining further medical evidence to 
support or repudiate the speculative medical statement).  The 
Board thus accords little probative value to the statement of 
Dr. Wold, and service connection for emphysema, asthma, and 
COPD may not be granted based on this opinion.  Id.; 
38 C.F.R. § 3.303.

The evidence suggests no other direct link between emphysema, 
asthma, and/or COPD and service.  The service medical records 
are silent regarding these conditions, and while the veteran 
did receive treatment for respiratory symptoms in service, 
these appear to have resulted from infections that resolved 
in due course and without incident.  On separation, indeed, 
no respiratory disorder was diagnosed and none was mentioned 
by the veteran.  The record reflects that emphysema, asthma, 
and COPD emerged between the mid 1980's and early 1990's and 
the record is silent as to any nexus between these conditions 
and any event in service to include bronchitis and upper 
respiratory infections.  Thus, service connection for 
emphysema, asthma, and COPD on a direct basis must be denied.  
38 C.F.R. § 3.303.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) are among the diseases deemed associated with 
herbicide exposure under VA law.  See 38 C.F.R. § 3.309(e).  
Respiratory cancers shall be service connected if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied.  
Respiratory cancers will be considered to have been incurred 
in service if they become manifest to a degree of 10 percent 
or more within 30 years of the last exposure to herbicide 
agent.  38 C.F.R. § 3.307(a)(6)(ii).

In the veteran's case, a respiratory cancer has not been 
diagnosed.  Because the veteran's claimed conditions, namely, 
emphysema, asthma, and COPD, may not be presumptively service 
connected based on herbicide exposure under the above 
provisions, service connection on a presumptive basis cannot 
be granted regardless of the nature or extent of any service 
in Vietnam.  38 C.F.R. §§ 3.307, 3.309(e).  

The Board notes that any opinions set forth by the veteran as 
to the etiology of his emphysema, asthma, and COPD are not 
ones upon which the Board may rely, as the veteran is a lay 
person and does not have medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

In summary, the preponderance of the evidence weighs against 
the veteran's claims.  Pursuant to a comprehensive medical 
examination in March 2004, a VA examiner opined that the 
veteran's respiratory disorders were related to tobacco use 
in and after service.  This opinion is echoed by Dr. Buckalew 
who appears to have had a long professional relationship with 
the veteran.  The medical evidence to the contrary has been 
found to be speculative and of little probative value.  As 
the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the veteran in May 2002, February 2004, July 
2004, and February 2005.  Those letters advised the veteran 
of what information and evidence was needed to substantiate 
the claims decided herein and of his and VA's respective 
duties for obtaining evidence.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was specifically informed that it 
was his responsibility to support the claim with appropriate 
evidence.  The veteran has not alleged that VA failed to 
comply with the notice requirements of VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In addition, by virtue 
of the rating decision on appeal, the statement of the case, 
and the supplemental statement of the case, he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the statement of the case and supplemental 
statement of the case.  

The letters did not specifically advise the veteran to 
provide any relevant evidence in his possession.  However, he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  There is no allegation 
from him that he has any evidence in his possession that is 
needed for a full and fair adjudication of the claims.  When 
considering the notification letters, the rating decision on 
appeal, the statement of the case, and the supplemental 
statement of the case as a whole, the Board finds that he was 
reasonably informed that it was ultimately his responsibility 
to furnish VA with any evidence pertaining to these claims.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied in part on communications 
other than the RO's formal VCAA notice letters to the 
veteran.  However, what VCAA seeks to achieve is to give 
those claiming VA benefits notice of the elements discussed 
in Pelegrini II.  Once that is done-whether by a single 
notice letter or via more than one communication-the 
essential purposes of VCAA have been satisfied.  Here, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  VA has also made efforts to obtain 
certain medical evidence that appears to be unavailable.  

The RO sought 1985 treatment records from England Air Force 
Base.  Records dated in 1984 and 1986 were furnished.  No 
1985 records could be located.  The Board must assume that 
such records are either not available or never existed.  The 
record, as well, does not contain private treatment records 
from a Dr. Butler and from the United States Postal Service.  
Regarding the former, the veteran provided no first name, 
location, or any other contact information that would 
reasonably be necessary to initiate contact with the doctor.  
Regarding the latter, the veteran himself indicated that the 
physician who conducted his physical examination prior to 
employment with the Postal Service was deceased and that the 
medical records he generated during his career were no longer 
available.  Records from the three sources mentioned herein 
are clearly either unavailable or unobtainable, and further 
efforts to obtain them need not be undertaken.  See Sabonis, 
6 Vet. App. at 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a medical examination to obtain an 
opinion as to the etiology of his respiratory conditions, 
complying with Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(a remand by the Board imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand).  VA 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

The appeal is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


